Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 28, 2021

                                     No. 04-21-00327-CV

  NETFLIX, INC., Netflix Worldwide Entertainment, LLC, Kyoko Miyake, Sarit G. Work,
Samantha Knowles, Kate Gill, Jigsaw Productions, LLC, Muddy Waters Productions LLC, and
Alex Gibney, Philip Ross, Jo Ann Rivera, Laura A. Martinez, Brittany A. Martinez, Michelle C.
                              Martinez, and Jose H. Martinez,
                                         Appellants

                                               v.

                                       Tonya BARINA,
                                          Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CI04501
                       Honorable Cathleen M. Stryker, Judge Presiding


                                        ORDER

        On October 26, 2021, appellee timely filed an unopposed motion requesting an extension
of time to file appellee’s brief. Appellee’s motion is GRANTED. Appellee’s brief is due no later
than December 16, 2021.


                                                    _________________________________
                                                    Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court